EXHIBIT 10.4
EXECUTION COPY
AMENDMENT NUMBER ONE TO
CONSULTING AGREEMENT
     This AMENDMENT NUMBER ONE TO CONSULTING AGREEMENT (this “Amendment”) is
entered into effective as of September 30, 2010, by VCA Antech, Inc., a Delaware
corporation (the “Company”), and Neil Tauber, an individual (“Executive”).
RECITALS
     WHEREAS, the Company and Executive are parties to that certain Consulting
Agreement, dated as of June 28, 2010 (the “Consulting Agreement; and
     WHEREAS, the Company and Executive desire to amend the Consulting Agreement
as provided for herein.
AMENDMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the parties hereto amend the
Consulting Agreement as follows:
     1. Consulting Services. Section 1 of the Consulting Agreement shall be
amended and restated to read in full as follows:

  “1.    Following the effectiveness of Consultant’s resignation as Senior Vice
President of Development on or after January 1, 2013 other than for Good Reason,
following a Change in Control or resulting from Consultant’s Disability, but
only if the Company and Executive mutually agree to make this Agreement
effective (a “Qualifying Voluntary Termination”), Consultant will provide
business consulting and advice to the Company as described herein.”

     2. Survival. Except as expressly amended as provided for in Section 1
above, all of the terms, conditions and covenants contained in the Agreement
shall continue in full force and effect without amendment or modification as
provided for therein.
     3. Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which will be considered to be an original, and all such
executed counterparts will together constitute one document. The provisions of
this Amendment are severable, and if any one or more provisions are determined
to be judicially unenforceable, in whole or in part, the remaining provisions
will nevertheless be binding and enforceable. This Amendment shall be governed
by the laws of the State of California.
Signature page follows

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has signed this Amendment on the
date opposite their signature below.

            VCA ANTECH, INC.
    Date: September 30, 2010 By:   /s/ Robert L. Antin       Its:  Chairman of
the Board, President and Chief Executive Officer             EXECUTIVE
    Date: September 30, 2010  /s/ NEIL TAUBER       Neil Tauber   

2